DETAILED ACTION

Status of Claims

This action is in reply to the application filed on July 24, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The process steps must be clearly and positively recited. The structure must be organized and correlated in such a manner as to present a complete operative process. The claim(s) must be in one sentence form only. 




Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 6 and 10 the claimed invention is directed to an abstract idea without significantly more. The claims recite transaction processing, which is a mental process and a method of organizing a human activity. Other than reciting processors, devices and a controller, nothing in the claim precludes the steps for being performed by hand. For example, registering a commodity and deleting a commodity from a list could be performed by hand. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than 

Regarding dependent claims 2-5, 7-9 and 11-13 these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gotanda (US 2018/0181936 A1).

Claim 1
Gotanda discloses the following limitations:

A transaction processing system comprising: a terminal apparatus including a display device and an operation device; and at least one processor configured to: register, as purchased commodities, commodities designated by operation in the operation device; (see at least abstract and figure 1).

and delete, from the purchased commodities: in a first case in which a predetermined operation is performed in the operational device for designating one of the commodities on a list screen, in the display device, the list screen representing a list of the commodities registered as the purchased commodities by the at least one processor, wherein the commodity designated by the operation is deleted from the purchased commodities; (see at least paragraphs 0070, 0079-0080 and 0083).

in a second case in which operation is performed in the operational device for selecting zero from a number of items list, the number of items list for selecting a number of items concerning one of the commodities registered as the purchased commodity by the at least one processor, the commodity, the number of items of which is selected from the number of items list, or is deleted, from the purchased commodities; (see at least paragraphs 0070, 0079-0080 and 0083).

in a third case in which operation is performed in the operational device for inputting zero on an input screen for inputting a numerical value serving as the number of items concerning one of the commodities registered as the purchased commodities by the at least one processor, the commodity being one of the number of items of which is input to the input screen (see at least paragraphs 0075-0079).

Claim 2
Furthermore Gotanda discloses the following limitations:

further comprising a transaction processing apparatus including the at least one processor (see at least abstract).


Claim 3
Furthermore Gotanda discloses the following limitations:

the at least one processor configured to notify the commodity designated by the operation in the first case, notify the commodity, the number of items of which is selected from the number of items list, in the second case, (see at least paragraphs 0070, 0079-0080 and 0083).
or notify the commodity, the number of items of which is input to the input screen, in the third case, to the transaction processing apparatus as a deletion target, wherein the at least one processor is configured to delete, from the purchased commodities, the commodity notified as the deletion target by the at least one processor (see at least paragraphs 0075-0079) .

Claim 4
Furthermore Gotanda discloses the following limitations:

wherein, in the first case, the second case, or the third case, the at least one processor is configured to inform an operator that the commodity is deleted from the purchased commodities (see at least paragraphs 0070, 0079-0080 and 0083).
and to notify the commodity to be deleted to the transaction processing apparatus when operation for instructing execution of deletion is performed in the operation device after the informing of the deletion (see at least paragraphs 0075-0079) .

Claim 5
Furthermore Gotanda discloses the following limitations:

wherein the terminal apparatus further includes a controller configured to cause the display device to display, when operation for designating on the list screen one of areas respectively associated with the commodities registered as the purchased commodities is performed in the operation device, (see at least abstract and figure 2).
the number of items list for designating shift to a number of items input in addition to selection of a number of items concerning the commodity associated with the designated area, (see at least paragraphs 0070, 0079-0080 and 0083).
and to cause the display device to display the input screen when the shift to the number of items input is designated in the number of items list (see at least paragraphs 0075-0079) .


As per claims 6-13, claims 6-13 recite substantially similar limitations to claims 1-5 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Okuma (US 2012/0130920 A1) in at least abstract and figures 16-17, discloses a commodity processing system that allows user to delete commodities after the registration process.  Sambe (US 2016/0203680 A1) in at least abstract and paragraph 0039, discloses processing a purchase transaction through a smart phone.  .  



	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687